Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/348505 has claims 1-7, 10-16, 19-20 pending.

Priority /Filing Date
The present application is a national stage entry according to 35 USC § 371 of PCT application No. PCT/SG2017/050565 filed on November 10, 2017, which claims priority from Singapore application No. 102016094375 filed on November 10, 2016.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated May 9, 2019, September 12, 2019 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.





Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
determining a spatially varying Young's modulus distribution for the fabrication of the rod structure in the original shape, the spatially varying Young's modulus distribution enabling deformation of the original shape into the target shape during the training phase, wherein the determining of the spatially varying Young's modulus distribution comprises resolving a nonlinear optimization problem for the spatially varying Young's modulus distribution, wherein an objective of the nonlinear optimization problem is to minimize a deviation of a deformed shape from the target shape, -which, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations..  Other than reciting “a memory”, “at least one processor coupled to the memory” (Claim 10) and “a computer-readable medium storing computer executable code, comprising instructions” (Claim 19) in the claims nothing in the claim elements precludes the limitations from being mathematical concepts including mathematical formulas or equations as well as calculations.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas.  As such claims 1, 10, and 19 recite an abstract idea.

	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The limitations “receiving a rod structure with an original shape for fabrication” and “receiving a target shape of the rod structure into which the original shape is to be deformed during a training phase” are insignificant extra-solution activity encompassing data gathering steps and are  not indicative of “a memory”, “at least one processor coupled to the memory” (Claim 10) and “a computer-readable medium storing computer executable code, comprising instructions” (Claim 19)  to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	
	Step 2B:
Claims 1, 10, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “receiving a rod structure with an original shape for fabrication” and “receiving a target shape of the rod structure into which the original shape is to be deformed during a training phase” are insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). •	Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. The additional elements of “a memory”, “at least one processor coupled to the memory” (Claim 10) and “a computer-readable medium storing computer executable code, comprising instructions” (Claim 19)  only links the claims to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, 
	The dependent claims 2-7, 11-16, and 20 recite additional steps of fabricating the original shape of the rod structure based on the spatially varying Young's modulus distribution, determining of the material for each voxel, recovering the fabricated rod structure from the target shape to the original shape etc. - which are directed to further limiting determining Material Distribution For Fabrication Of Rod Structure In Original Shape using mathematical analysis, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”.  Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2-7, 11-16, and 20 are also not patent eligible.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matters.

Claim 20 is rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 



6.	Claims 1-2, 5-7, 10-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Raviv et al. hereafter Raviv (“Active Printed Materials for Complex Self-Evolving Deformations”, Scientific Reports, 2014, pp 1-8) in view of Czarnecki et al. hereafter Czarnecki (“On material design by the optimal choice of Young’s modulus distribution”, Elsevier, 2016, pp 315-331).

Regarding Claim 1, Raviv discloses a method of digital design and manufacturing (Raviv: abstract), the method comprising:
receiving a rod structure with an original shape for fabrication (Raviv: Figure 4B: On the top we visualize the fabricated model and on the bottom the simulated version);
receiving a target shape of the rod structure into which the original shape is to be deformed during a training phase (Raviv: Figure 4B: On the top we visualize the fabricated model and on the bottom the simulated version); and
determining a spatially varying (Raviv: page 4 column 1 Fabrication section – paragraph 2: the rigid materials have a 2GPa elastic modulus, the expanding material has an elastic modulus of 40MPa in the dry state and 5MPa in the fully swelled state; i.e. spatially varying Young's modulus material distribution), the spatially varying (Raviv: page 4 column 1 Fabrication section - paragraphs 1 and 2: multiple materials embedded into a single structure, using a multi-material 3D printer, to generate Digital Materials (DM), stretching and folding to happen at the desired position in the 3D vector space), wherein the determining of the spatially varying (Raviv: page 2 column 1 Methods section -paragraph 2: deform a grid G from its planar structure into a surface with effective curvature; page 4 column 1 simulations section-last paragraph: spring-mass model with nonlinear constraints), wherein an objective of the nonlinear optimization problem is to minimize a deviation of a deformed shape from the target shape (Raviv: page 2 column 1 Methods section -paragraph 2: deform a grid G from its planar structure into a surface with effective curvature; page 4 column 1 simulations section-last paragraph: spring-mass model with nonlinear constraints).
Although Raviv discloses material distribution, Raviv do not explicitly discloses Young's modulus distribution.
Czarneck discloses Young's modulus material distribution (Czarneck: page 317 section 2; page 320 section 4: optimal Young’s modulus distribution; page 321 column 2 last 2 paragraphs: presentation of numerical results is visualization of Young’s modulus distribution in the optimal nonhomogeneous isotropic elastic body);
Raviv and Czarneck are analogous art because they are from the same field of endeavor. They both relate to structural optimization technique.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above self-evolving structures design application, as taught by Raviv, and incorporating the use of Young’s modulus distribution technique, as taught by Czarneck.
 (Czarneck: abstract).

Regarding Claims 10 and 19, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Raviv and Czarneck disclose the method of claim 1, further comprising: fabricating the original shape of the rod structure based on the spatially varying Young's modulus material distribution (Raviv: Figure 4B: Deformation of a grid into a hyperbolic surface. On the top we visualize the fabricated model and on the bottom the simulated version. The final deformation provides a reasonable approximation).

Regarding Claims 11 and 20, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Raviv and Czarneck disclose the method of claim 2, further comprising:
training the fabricated rod structure from the original shape into the target shape during the training phase (Raviv: page 5 – column 2 paragraph 3: we repeatedly cycled wetting/folding and drying/unfolding for 20 consecutive cycles, 20 folding and stretching).

Regarding Claim 14, the claim recites the same substantive limitations as Claim 5 and is rejected using the same teachings.

Regarding Claim 6, the combinations of Raviv and Czarneck further disclose the method of claim 5, wherein the training of the fabricated rod structure comprises applying a set of forces to the fabricated rod structure to deform the fabricated rod structure from the original shape into the target shape (Raviv: page 2 – column 2 section Workflow- paragraph 1: we use a hydrophilic polymer that absorbs water to increase in size; page 2 – column 2 section Design- paragraph 2: Once activated by water, the inner ring expands and forces the ring to deform into a bar shape longer than its original formation).

Regarding Claim 15, the claim recites the same substantive limitations as Claim 6 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Raviv and Czarneck disclose the method of claim 5, further comprising:
recovering the fabricated rod structure from the target shape to the original shape (Raviv: page 6 – column 2 section Discussion and limitation-paragraph 1: with a small number of cycles the parts are able to fully recover their original shape upon drying).
	
Regarding Claim 16, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Raviv et al. hereafter Raviv (“Active Printed Materials for Complex Self-Evolving Deformations”, Scientific Reports, 2014, pp 1-8) in view of Czarnecki et al. hereafter Czarnecki (“On material design by the optimal choice of Young’s modulus distribution”, Elsevier, 2016, pp 315-331), further in view of Mao et al. hereafter Mao (“Sequential Self-Folding Structures
by 3D Printed Digital Shape Memory Polymers”, Scientific Reports, 2015, pp 1-12).

Regarding Claim 3, the combinations of Raviv and Czarneck disclose the method of claim 2, wherein the fabricating of the original shape of the rod structure based on the spatially varying Young's modulus material distribution comprises:
determining a material for each voxel of the voxel grid based on the spatially varying
Young's modulus material distribution (Raviv: Table 3, page 4 column 1 Fabrication section - paragraphs 1 and 2: multiple materials embedded into a single structure, using a multi-material 3D printer, to generate Digital Materials (DM); page 4 column 1 Fabrication section – paragraph 2: the rigid materials have a 2GPa elastic modulus, the expanding material has an elastic modulus of 40MPa in the dry state and 5MPa in the fully swelled state); and
fabricating the original shape of the rod structure based on the material determined
for each voxel of the voxel grid (Raviv: page 4 column 1 Fabrication section - paragraphs 1 and 2: multiple materials embedded into a single structure, using a multi-material 3D printer, to generate Digital Materials (DM), stretching and folding to happen at the desired position in the 3D vector space),
Raviv and/or Czarneck donot explicitly disclose voxelizing the original shape of the rod structure to obtain a voxel grid.
(Mao: page 2 paragraph 2: The so-called digital SMPs are digital materials that are formed by mixing two base materials at specific ratios on a digital voxelized domain to achieve prescribed thermomechanical and shape memory behaviors);
Raviv, Czarneck and Mao are analogous art because they are from the same field of endeavor. All of them relate to structural optimization technique.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above self-evolving structures design application, as taught by the combinations of Raviv and Czarneck, and incorporating the use of digital voxelized domain, as taught by Czarneck.
One of ordinary skill in the art would have been motivated to do this modification in order to achieve prescribed thermomechanical and shape memory behaviors, as suggested by Mao (Mao: page 2 paragraph 2).

Regarding Claim 12, the claim recites the same substantive limitations as Claim 3 and is rejected using the same teachings.

Regarding Claim 4, the combinations of Raviv, Czarneck  and Mao further disclose the method of claim 3, wherein the determining of the material for each voxel comprises:
mapping a Young's modulus value of the spatially varying Young's modulus distribution corresponding to the voxel to a material ratio; and dithering based on the material ratio to determine the material for the voxel (Raviv: page 4 column 1 Fabrication section - paragraphs 1 and 2: the generated parts are printed with a rigid plastic base and a material that expands upon exposure to water, the rigid materials have a 2GPa elastic modulus, the expanding material has an elastic modulus of 40MPa, 5MPa).

Regarding Claim 13, the claim recites the same substantive limitations as Claim 4 and is rejected using the same teachings.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Tibbits et al. (Patent no.: US 10513089 B2) teaches a self-transforming structure is formed from a flexible, fibrous composite having a weave pattern of fibers woven at intersecting angles, the weave pattern having a boundary and one or more axes for the fibers, and an added material coupled to the flexible, fibrous composite to form a structure, wherein the flexible, fibrous composite and the added material have different expansion or contraction rates in response to an external stimulus to cause the structure to self- transform.
Bickel et al. (“Design and Fabrication of Materials with Desired Deformation Behavior", ACM, 2010, pp 1-10) introduces a data-driven process for designing and fabricating materials with desired deformation behavior.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146